Citation Nr: 1621400	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from November 1973 to March 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In a September 2015 statement, the Veteran withdrew from appellate consideration the claim for entitlement to special monthly compensation based on aid and attendance or housebound status.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on aid and attendance or housebound status have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In correspondence received in September 2015, the Veteran withdrew the claim of entitlement to special monthly compensation based on aid and attendance or housebound status.  His also withdrew his request for a Board hearing at that time.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, the claim for entitlement to special monthly compensation based on aid and attendance or housebound status is dismissed.


ORDER

The claim for entitlement to special monthly compensation based on aid and attendance or housebound status is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


